DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 03/26/2021. Claims 1-21 are pending in the case. Claim 22 has been cancelled. Claim 1 is an independent claim.

Response to Arguments
Applicant's amendment to independent claim 1 and prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

Allowable Subject Matter
	Claims 1-21 are allowable.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach, make obvious, or suggest the claim limitations of independent claim 1.
The closest prior art, Misra et al. (Misra, Janardan, and Indranil Saha. "Artificial neural networks in hardware: A survey of two decades of progress." Neurocomputing 74, no. 1-3 (2010): 239-255), teaches hardware based neural networks. Digital neurochips are taught where a neural network can be constructed from modules that are typically single neurons. An example given is Micro Devices’ MD1220 Neural Bit Slice which has eight neurons with hard-limiting thresholds and eight 16-bit synapses with 1-bit inputs. The instructions are horizontally encoded and the same instruction is run simultaneously with the calculations being done synchronously and the system passing its results to the next processor in the pipeline. In contrast, the disclosed invention, as recited in independent claim 1, requires that an inverse transformation is performed by the transformation module such that a third message of N words with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123